Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 of U.S. Application 17/013,668 filed on September 07, 2020 are presented for examination.


Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 and 9 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Li et al (USPGPub 20140176336).

    PNG
    media_image1.png
    699
    582
    media_image1.png
    Greyscale

Prior Art: Li
Regarding claim 7, Li discloses a method for realizing a combined connection of neutral wires or live wires using phase information of the neutral wires and the live wires (phase 1-3), comprising: arranging a plurality of nodes  (using arrestors 201-203) on each live wire of the live wires of a power grid (shown in fig 2) , and arranging a plurality of nodes on each neutral wire of the neutral wires of the power grid (using arrestor 201-203) ; defining the plurality of nodes on the each live wire and the plurality of nodes on the each neutral wire by determining a phase relationship that a high-voltage signal first appears on the live wires or the neutral wires (par 101 discloses having multiple arrestors being installed on a plurality of portions of a wire. Therefore multiple nodes are on a single line); and connecting systems to be connected in parallel to the power grid (shown in fig 2) through the plurality of nodes on the each live wire and the plurality 

Regarding claim 8, Li discloses wherein, a number of the plurality of nodes on the each live wire is equal to a number of the plurality of nodes on the each neutral wire (equal because the number of nodes provided based on the each line will be the same because the system is detecting each line properties). 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest A method for realizing a combined connection of neutral wires or live wires using phase information of the neutral wires and the live wires, comprising: determining first nodes of the plurality of nodes on the live wire and the plurality of nodes on the neutral wire, wherein the high-voltage signal appears on the first nodes at a first time, and determining second nodes of the plurality of nodes on the live wire and the plurality of nodes on the neutral wire, wherein the high-voltage signal appears on the second nodes at a second time, and the first time is prior to the second time; and connecting the systems to be connected in parallel to the first nodes and the second nodes in combination with the other limitations of the claim. 

Claim 10 is also objected to as it depends on claim 9. 

Reasons for Allowance

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a circuit for realizing a combined connection of neutral wires or live wires using phase information of the neutral wires and the live wires, comprising:  an output of the high-voltage phase detector is sequentially connected to the first inverter and the second inverter; a plurality of nodes are arranged on each live wire of the live wires and a plurality of nodes are arranged on each neutral wire of the neutral wires; an output of the first inverter is connected to a first node of the plurality of nodes on the each live wire and a first node of the plurality of nodes on the each neutral wire, respectively; and an output of the second inverter is connected to a second node of the plurality of nodes on the each live wire and a second node of the plurality of nodes on the each neutral wire, respectively in combination with the other limitations of the claim. 

	
Claims 2-6 are also allowed as they depend on allowed claim 1. 

Prior Art



Aki et al (USPGPub 20170122991): discloses distribution line for a power grid. 
Driscoll et al (USPGpub 20160154040): discloses electrical network topology with network nodes. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868